Title: To Thomas Jefferson from Thomas F. Andrews, 23 June 1821
From: Andrews, Thomas F.
To: Jefferson, Thomas


            Sir
            Norfolk
June 23d 1821
          By the advice of my excellent Friend Dr J. F. O. Fernandes I have the honour of addressing you a few lines respecting the nomination of Professors to the medical chairs of the Central University. Dr F (my former teacher) has honoured me highly in his recommendation to you & made me extremely anxious to obtain one of the chairs, notwithstanding I have learned that none of them can be filled for a considerable time hence. I ought not and do not desire to promote my wishes upon any other ground than that of individual merit & ability to fulfil the duties of a professorship, therefore I shall be most happy to furnish you with ample & satisfactory documents, of my qualifications, from my late Professors in Paris, Berlin Edinburgh and London, if you can give me any hopes of receiving the appointment; in which case I shall lose no time in writing to Europe.I have understood a few days since, that only one medical professorship is contemplated; if this be correct the Professor will necessarily have a laborious task, to perform, which however may be rendered highly useful by proper arrangement Three courses annually of 3 or 4 months each would be sufficient to give a class a just idea of medical science & practice. These courses might embrace the following branches viz. Anatomy, Surgery, Physiology, Pathology, Nosology, Therapeutics, Midwifery & Medical Jurisprudence. To these it would be advisable to add Clinical Medicine, if the establishing a public & gratuitous dispensary were practicable.I will use all my exertions to promote the interests & reputation of the University, if you should confer on me the honour & dignity of a professorship in an Institution which promises to shed lustre on my native state.I have the honour to be Sir With sentiments of respect Your most Obet SevtThomas. F. Andrews